DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  
In reference to claim 17, in line 1, it is suggested to amend “17” to “3”, given that this appears to be the Applicant’s intent as discussed on page 6 of the Remarks filed 08/21/2020.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
In reference to claim 27, the limitation “a maximum particle size of each of particles is less than a width of a respective slot of the plurality of slots” is recited in lines 1-2. While the original disclosure supports and average particle size of the ceramic particles being about 0.75 µm at paragraph [0083] and individual sols with a width of about 10 microns to 100 microns at paragraph [0094], in other words an average particle size of the ceramic particles being less than a width of a respective slot of the plurality of slots, there is no support for a maximum particle size of each of the particles being less than a width of a respective slot of the plurality of slots as recited in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 17, the limitation "the layer of environmental contaminant compositions" is recited in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 16-19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Keshavan et al. (US 2018/0154392) (Keshavan) in view of Bolcavage et al. (US 2011/0097538) (Bolcavage).
In reference to claims 1-7, 10-13 and 18-19, Keshavan teaches a coated component, the coated component includes a substrate defining a surface; a thermal barrier coating (i.e., ceramic coating) on the surface of the surface; a layer of environmental containment compositions (e.g., CMAS) on the thermal barrier coating; and a chemical barrier coating (i.e., reactive phase coating) on the layer of environmental contaminant ([0007]) (corresponding to a coated component, comprising: a substrate defining a surface; a ceramic coating disposed on the surface of the substrate; and a reactive coating disposed along the ceramic coating; comprising a layer of environmental contaminate composition on the ceramic coating and wherein the reactive phase coating is applied directly on the layer of environmental contaminant compositions; the layer of environmental contaminant compositions comprises combinations of calcium-magnesium-alumino-silicate (CMAS)).  
Keshavan further teaches the component is a component of a gas turbine assembly, such as turbine airfoils such as blades and vanes and combustion components such as liners ([0024]) (corresponding to the component is a combustion liners, shroud, nozzle, blade, heat shield, or combination thereof; a gas turbine assembly comprising the coated component). The substrate is a nickel-based superalloys or cobalt-based superalloys ([0024]) (corresponding to the substrate comprises a superalloy).
The thermal barrier coating includes yttria-stabilized zirconia ([0031]) (corresponding to the ceramic coating is a thermal barrier coating (TBC); the ceramic coating comprises yttrium stabilized zirconia).The chemical barrier coating includes a plurality of ceramic particles, the corresponding to the ceramic coating defines a surface having a surface roughness; the reactive phase coating is comprised of a plurality of particles having an average particle size less than the surface roughness of the ceramic coating).
Keshavan does not explicitly teach the ceramic coating comprises a plurality of slots disposed in a pattern in the ceramic coating forming a plurality of segments of ceramic coating material, as presently claimed.
Bolcavage teaches an article including an array of features formed in a substrate and coated with a thermal barrier coating (TBC) (Abstract). A first coating layer of yttria-stabilized zirconia is formed over a substrate having an array of features ([0139]). The first coating layer substantially reproduces the geometry of the substrate, including the features ([0187]) (corresponding to the ceramic coating comprises a plurality of slots disposed in a pattern in the ceramic coating forming a plurality of segments of ceramic material).
Bolcavage further teaches linear features; the distance between linear features may be referred to as pitch and is between approximately 0.1 inches and approximately 0.3 inches (i.e., 2.54 mm to 7.62 mm), the depth of each of linear features is between approximately 0.004 inches and approximately 0.020 inches (i.e., 101.6 microns to 508 microns) and the width of each linear feature is between approximately 0.005 inches and approximately 0.125 inches (i.e., 127 microns to 3175 microns) ([0150]; [0151]; [0154]), it is clear a ratio of depth to width is from 0.032 to 4 (i.e., 0.004/0.125 = 0.032; 0.020/0.005 = 4) (corresponding to each individual slot in the plurality of slots has a width of about 10 microns to about 200 microns and a depth of about 50 microns to about 1000 microns; each individual slot in the plurality of slots is spaced apart from another slot by about 0.25mm to about 3 mm; each individual slot in the plurality of slots has a ratio of depth to width of about 2 to about 15). The linear features have a cross-section shape including, an arcuate, truncated arcuate, rectangular, trapezoidal, or triangular cross-section; each of linear features have the same cross-sectional profile ([0151]) (corresponding to each individual slot in the plurality of slots comprises a parallel-sided slot, a slot with a V-shaped profile, a slot with a U-shaped profile, or combination thereof).
Bolcavage further teaches the features are formed in the substrate proximate to and substantially aligned with cooling holes formed in the substrate ([0036]) (corresponding to the ceramic coating further comprises one or more cooling holes disposed in the ceramic coating and wherein the slots are disposed relative to one or more cooling holes such that the slots do not pass through any of the one or more cooling holes). Such an arrangement improves thermal stress resistance of the article compared to a substrate that does not include such features; for example, if the thermally insulative layer delaminates from a substrate domain, the proximity of the substrate domains to cooling holes may allow air flowing from the cooling holes to provide some thermal protection to the exposed substrate ([0036]). Further, the cooling holes may also improve thermal performance of the article when the thermally insulative layer is intact and attached to the substrate ([0036]).
In light of the motivation of Bolcavage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the thermal barrier coating of Keshavan to include the features of Bolcavage and the substrate to include cooling holes aligned with the features, in order to provide improved thermal stress resistance to the coated article, and thereby arriving at the presently claimed invention. 
 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claims 8, Keshavan in view Bolcavage teaches the limitations of claim 1, as discussed above. Keshavan further teaches the chemical barrier coating includes at least one protective agent that is reactive with the contaminant composition of the layer of environmental contaminant compositions ([0036]) (corresponding to the reactive phase coating comprises a protective agent). The protective agent includes a rare-earth oxide, alpha-Al2O3, 55YSZ, GdAlO3, SrGd2Al2O7 (SAG), etc., and combinations thereof ([0040]) (corresponding to the protective agent comprises a ceramic oxide that includes aluminum, a rare-earth element, or a mixture thereof).
In reference to claim 9, Keshavan in view Bolcavage teaches the limitations of claim 1, as discussed above. Keshavan further teaches the surface roughness of the thermal barrier coating is about 1 µm to about 10 µm, and the chemical barrier coating has a thickness greater than the surface roughness of the thermal barrier coating ([0044]) (corresponding to the reactive phase coating has a thickness greater than the surface roughness of the ceramic coating).
In reference to claim 16, Keshavan in view of Bolcavage teaches the limitations of claim 1, as discussed above. Keshavan in view of Bolcavage teaches the TBC substantially reproduces the plurality of features in the substrate, forming openings in the TBC having a plurality of sidewalls and a top surface  (Bolcavage, [0187]; FIG. 2A-2D) (corresponding to the slots define a plurality of columnar segments in the ceramic coating, each columnar segment defined by a top surface and a plurality of sidewalls). Bolcavage further teaches the array of features mitigates thermal stress experienced by the coated article (Abstract), therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to dispose the chemical barrier coating only on the top surface and not fill the array of features, in order to ensure the array of features mitigates thermal stresses (corresponding to the reactive phase coating is applied only to the top surface of each of the columnar segments of the ceramic coating).
In reference to claim 27, Keshavan in view Bolcavage teaches the limitations of claim 1, as discussed above. Keshavan in view Bolcavage further teaches the average particle size of the ceramic oxide particles is about 0.75 µm or less (Keshavan, [0041]). The features have widths of about  0.005 inches and approximately 0.125 inches (i.e., 127 microns to 3175 microns) (Bolcavage, [0154]).
Given that  Keshavan in view of Bolcavage teaches the features have a width of 127 to 3175 microns and the average particle size of the ceramic particles if about 0.75 µm or less, it is clear the ceramic particles have a particle size less than the width of the grooves (corresponding to a maximum particle size of each of the plurality of particles is less than a width of a respective slot of the plurality of slots).

Claims 1-15, 17-19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Keshavan in view of Johnson et al. (US 2018/0371923) (Johnson).
In reference to claims 1-7, 10-13 and 18-19, Keshavan teaches a coated component, the coated component includes a substrate defining a surface; a thermal barrier coating (i.e., ceramic coating) on the surface of the surface; a layer of environmental containment compositions (e.g., corresponding to a coated component, comprising: a substrate defining a surface; a ceramic coating disposed on the surface of the substrate; and a reactive coating disposed along the ceramic coating; comprising a layer of environmental contaminate composition on the ceramic coating and wherein the reactive phase coating is applied directly on the layer of environmental contaminant compositions; the layer of environmental contaminant compositions comprises combinations of calcium-magnesium-alumino-silicate (CMAS)).  
Keshavan further teaches the component is a component of a gas turbine assembly, such as turbine airfoils such as blades and vanes and combustion components such as liners ([0024]) (corresponding to the component is a combustion liners, shroud, nozzle, blade, heat shield, or combination thereof; a gas turbine assembly comprising the coated component). The substrate is a nickel-based superalloys or cobalt-based superalloys ([0024]) (corresponding to the substrate comprises a superalloy).
The thermal barrier coating includes yttria-stabilized zirconia ([0031]) (corresponding to the ceramic coating is a thermal barrier coating (TBC); the ceramic coating comprises yttrium stabilized zirconia).The chemical barrier coating includes a plurality of ceramic particles, the average particle size of the plurality of ceramic oxide particles is less than the surface roughness of the surface of the TBC such that the ceramic oxide particles can fill the crevasses and valleys defined within the surface ([0041]) (corresponding to the ceramic coating defines a surface having a surface roughness; the reactive phase coating is comprised of a plurality of particles having an average particle size less than the surface roughness of the ceramic coating).

Johnson teaches a ceramic coating for components of turbomachinery, such as gas turbine engines ([0001]). The ceramic coating s disposed along the surface of the substrate and includes one or more cooling holes disposed in the ceramic coating and a plurality of slots disposed in the ceramic coating forming segments of ceramic coating material ([0008]) (corresponding to the ceramic coating comprises a plurality of slots disposed in a pattern in the ceramic coating forming a plurality of segments of ceramic coating material).
Johnson further teaches the slots have a width of about 10 µm to about 200 µm, a depth of about 50 µm to about 1000 µm, an aspect ratio (depth to width) of about 2 to about 50 and are spaced about 0.25 mm to about 3 mm apart ([0038]) (corresponding to each individual slot in the plurality of slots has a width of about 10 microns to about 200 microns and a depth of about 50 microns to about 1000 microns; each individual slot in the plurality of slots is spaced apart from another slot by about 0.25mm to about 3 mm; each individual slot in the plurality of slots has a ratio of depth to width of about 2 to about 15). The slots are parallel sided notches or may have a V-shaped and/or U-shaped profile ([0041]) (corresponding to each individual slot in the plurality of slots comprises a parallel-sided slot, a slot with a V-shaped profile, a slot with a U-shaped profile, or combinations thereof).
Johnson further teaches an improved ceramic coating is provided with local slotting for improved coating durability, wherein the ceramic coating has an improved balance of thermal strain tolerance, environmental resistance, and heat transfer performance in the distress zones of components, such as combustors, airfoils, heat shields, etc. ([0031]).

In reference to claims 8, Keshavan in view Johnson teaches the limitations of claim 1, as discussed above. Keshavan further teaches the chemical barrier coating includes at least one protective agent that is reactive with the contaminant composition of the layer of environmental contaminant compositions ([0036]) (corresponding to the reactive phase coating comprises a protective agent). The protective agent includes a rare-earth oxide, alpha-Al2O3, 55YSZ, GdAlO3, SrGd2Al2O7 (SAG), etc., and combinations thereof ([0040]) (corresponding to the protective agent comprises a ceramic oxide that includes aluminum, a rare-earth element, or a mixture thereof).
In reference to claim 9, Keshavan in view Johnson teaches the limitations of claim 1, as discussed above. Keshavan further teaches the surface roughness of the thermal barrier coating is about 1 µm to about 10 µm, and the chemical barrier coating has a thickness greater than the surface roughness of the thermal barrier coating ([0044]) (corresponding to the reactive phase coating has a thickness greater than the surface roughness of the ceramic coating).
In reference to claims 14 and 15, Keshavan in view Johnson teaches the limitations of claim 1, as discussed above. Keshavan in view of Johnson further teaches the slots 100 have sidewalls and top surface (Johnson, FIG. 1) (corresponding to the slots define a plurality of columnar segments in the ceramic coating, each columnar segments defined by a top surface and a plurality of sidewalls). A layer of CMAS (i.e., layer of environmental contaminant) on the TBC, 
Given that Keshavan in view of Johnson teaches a chemical barrier coating on the layer of environmental contaminant compositions (CMAS), wherein the CMAS infiltrates into the slots without bridging the slots, it is clear the chemical barrier coating does not bridge the slots (corresponding to the reactive phase coating is applied to both the top surface and the plurality of sidewalls of each of the columnar segments of the ceramic coating, in manner that does not fill the slots; a thickness of the reactive phase coating on the plurality of sidewalls does not bridge the slots).
In reference to claim 17, Keshavan in view Johnson teaches the limitations of claim 1, as discussed above. Keshavan further teaches the coated component is in a hot gas path of a gas turbine engine, and wherein the chemical barrier coating and the layer of environmental contaminant compositions form, after operation of the gas turbine engine, a protective layer having a fusion temperature that is greater than a fusion temperature of the environmental contaminant compositions ([0035]; claim 10) (corresponding to the coated component is a hot gas path component of a gas turbine engine, and wherein the reactive phase coating and the environmental contaminant compositions form, after operation of the gas turbine engine, a protective layer having fusion temperature that is greater than a fusion temperature of the environmental contaminant compositions). 
In reference to claim 27, Keshavan in view Johnson teaches the limitations of claim 1, as discussed above. Keshavan in view Johnson further teaches the average particle size of the ceramic oxide particles is about 0.75 µm or less ( Keshavan, [0041]). The slots have the width of about 10 µm to about 200 µm (Johnson, [0038]).
corresponding to a maximum particle size of each of the plurality of particles is less than a width of a respective slot of the plurality of slots).
Response to Arguments
In response to amended claim 6, the previous Claim Objections are withdrawn from record. However, amended claim 17 necessitates a new set of Claim Objections, as discussed above.

In response to amended claim 17, the previous 35 U.S.C. 112(b) rejection of record is not overcome, given that claim 17 has been amended to depended on claim 17 and not claim 3 as stated in the Remarks filed 08/21/2020.

In response to amended claim 1, which recites a coated component comprising “a reactive phase coating disposed along the ceramic coating, wherein the reactive phase coating is composed of a plurality of particles having an average particle size less than the surface roughness of the ceramic coating”, it is noted that neither Kulkarni et al. (US 2009/0017260) (Kulkarni) or Brosnan et al. (US 2016/0168684) (Brosnan) alone meet the presently claimed limitations. Therefore, the previous 35 U.S.C. 102(a)(1) rejection over Kilkarni and 35 U.S.C. 102(a)(1) rejection over Brosnan are withdrawn. However, the amendment necessitates a new set of rejections, discussed above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Specifically, Gupta et al. (US 5,558,922) teaches a thermal barrier coating being segmented by at least two sets of grooves (Abstract). However, the rejections using this reference would be cumulative to the rejections of record set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784